Citation Nr: 1453997	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-14 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cervical spine arthritis and pain (neck disability)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified before the undersigned in a video-conference hearing in February 2014.  A hearing transcript was associated with the claims file and reviewed.  The Board previously remanded this issue in April 2014.


FINDINGS OF FACT

The evidence shows that the Veteran has arthritis in his neck currently, had persistent strain on his neck in service, and continuous pain symptoms since service.


CONCLUSION OF LAW

The criteria for service connection for a neck disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his reports credible as they were detailed and consistent.

For the reasons explained below, the criteria for service connection for a neck disability have been met.  See 38 C.F.R. § 3.303.

The evidence shows a current neck disability.  VA treatment records from September 2012, March 2013, and October 2013 diagnose cervical spine arthritis.  The VA examiner in July 2012 diagnosed degenerative disc disease and found arthritis on imaging studies.  

The evidence shows an in-service injury to the Veteran's neck.  He reported serving in combat situations in Vietnam.  His reports are supported by notations of the Vietnam Service Medal, Republic of Vietnam Campaign Medal, and Purple Heart shown in his Form DD 214.  The Veteran reported injuring his neck after continuous impacts from parachuting, being jostled around in tanks, and wearing a steel helmet.  His DD214 also shows that he was trained to parachute.  In an October 2014 statement, the Veteran reported running over a land mine and being thrown from a vehicle.  While there is no record of treatment for a neck injury in service, the Board finds the Veteran credible and his reports are consistent with the circumstances of his service.  As such, the evidence establishes an in-service neck injury.  See 38 C.F.R. § 3.304(d).

The evidence also shows continuous neck symptoms since service to demonstrate a nexus between the current arthritis and injury in service.  Arthritis is a chronic disease under 38 U.S.C.A. § 1101 that can be shown connected to service by lay evidence of continuity of symptomatology.  See Walker, 708 F.3d at 1331.  In the Board hearing and his substantive appeal, the Veteran reported that his neck bothered him intermittently since service, including episodes of spasms, and he treated it with hot water pressure in the shower.  In October 2014, he reported seeking little medical treatment in the period after service but doing so for neck pain; he testified to being prescribed muscle relaxants.  In July 2012 and June 2014, the VA examiner provided negative opinions but continued to base the opinions on the lack of documented medical treatment instead of considering the Veteran's reports of continuous symptoms, as directed by the Board.  Without considering all evidence of record, the opinions are inadequate and not probative to this decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the probative evidence shows cervical spine arthritis currently, in-service injury to the neck, and continuity of symptomatology, and service connected is warranted for the neck disability.  See Walker, 708 F.3d at 1331; 38 C.F.R. § 3.303.
  

ORDER

Service connection for a neck disability is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


